Citation Nr: 0634655	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left (minor) shoulder disorder, rated as 30 
percent disabling prior to September 22, 2005, and as 60 
percent disabling as of September 22, 2005.  

2.  Entitlement to a higher initial disability rating for 
service-connected cervical spondylosis, rated as 10 percent 
disabling prior to September 22, 2005, and as 20 percent 
disabling as of September 22, 2005.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU) prior to 
September 22, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from numerous rating decisions of the RO in Boston, 
Massachusetts.  The veteran filed a claim for an increased 
rating for service-connected left shoulder disorder in March 
2001.  By rating action of October 2001, the evaluation of 
the service-connected left shoulder disorder was confirmed 
and continued and service connection for cervical 
spondylosis, claimed as secondary to service-connected left 
shoulder disorder was granted and a 10 percent evaluation was 
assigned, effective from March 2001.  The veteran also 
appealed the denial of a claim for a total rating for 
compensation purposes based on individual unemployability 
(TDIU) which was filed in November 2001.  

In April 2004, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC).  In a February 2006 
rating decision, the AMC increased the rating for the left 
shoulder disorder to 60 percent, increased the rating for 
cervical spondylosis to 20 percent, and granted TDIU, all 
effective from September 22, 2005.  The RO explained to the 
veteran that the grant of TDIU represented a total grant of 
benefits as to that claim, and the issue was considered 
resolved and no longer on appeal.  However, the Board notes 
that the issue of TDIU is still on appeal as to the time 
period from the date of claim in November 2001, to the date 
of the grant of TDIU, September 22, 2005.  Further, since the 
increased ratings awarded did not constitute a full grant of 
the benefits sought as to the other claims, those issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  Prior to September 22, 2005, the veteran's service-
connected left shoulder disorder, residuals of post operative 
left shoulder dislocation with neuropathy, left brachial 
plexus, is not manifested by severe incomplete paralysis, nor 
is it manifested by complete paralysis at any time.

2.  Prior to September 22, 2005, the veteran's service-
connected cervical spondylosis is not manifested by moderate 
limitation of motion of the cervical spine nor forward 
flexion of the cervical spine limited to 30 degrees, nor a 
combined range of motion of 170 degrees or less.  

3.  From September 22, 2005, forward, the veteran's service-
connected cervical spondylosis is manifested by a combined 
range of motion of 155 but is not manifested by forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  

4.  Prior to September 22, 2005, the veteran's service-
connected disabilities were not shown to be of such severity 
as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, in 
excess of 30 percent prior to September 22, 2005, and in 
excess of 60 percent thereafter, for service-connected left 
(minor) shoulder disorder are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8513 
(2005).

2.  The criteria for an increased initial disability rating, 
in excess of 10 percent prior to September 22, 2005, and in 
excess of 20 percent thereafter, for service-connected 
cervical spondylosis are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5290 (2002), 5237 
(2005).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability were not met prior to 
September 22, 2005, and there is no evidence to warrant 
referral for consideration of individual unemployability on 
an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16(a), (b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in April 2001, August 2003, and July 
2004.  Consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), a March 2006 letter to the veteran discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The veteran reported in September 2003 that he had 
no additional evidence to submit.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Background

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Service medical records reflect that the veteran dislocated 
his left shoulder and required surgical repair in service.  
Service connection for the veteran's left shoulder disorder, 
residuals of post operative left shoulder dislocation with 
neuropathy, left brachial plexus, was granted in an April 
1958 rating decision.  A 30 percent rating was in effect from 
April 1959.  The claim for an increase was received in March 
2001.  During the development of that claim, service 
connection was granted for cervical spondylosis, as secondary 
to the left shoulder, effective March 27, 2001.  

A report of VA examination dated in May 2001 reflects that 
the veteran had pain and stiffness in the left shoulder and 
neck.  He noted that he received an injection at the Fallon 
Clinic in February 2001.  He also noted he received physical 
therapy since then.  X-ray performed at VA in March 2001 
showed post-traumatic degenerative arthritis of the left 
shoulder of a fairly advanced degree.  The veteran was taking 
Darvocet and Tylenol 3.  He was reportedly retired as a 
carpenter due to an inability to continue carpentry.  
Examination revealed a 7-1/2 inch scar on the anterior aspect 
of the shoulder.  The shoulder was extremely tender.  The 
range of motion was assessed as limited, with flexion only to 
70 degrees, abduction to 40 degrees (normal 180 degrees), and 
external rotation of 30 degrees, internal rotation of 15 
degrees (normal being 90 degrees).  The neck had what was 
described as full range of flexion, extension to 20 degrees 
(normal being 30-40 degrees).  Rotation was 60 degrees right 
and 40 degrees left, with 90 being normal.  Lateral bending 
was 15 degrees to the right and 5 degrees to the left, with 
normal being 30 degrees.  The diagnosis was status post 
operative surgery for recurrent dislocations of the left 
shoulder with advanced traumatic arthritis of the shoulder 
and probable cervical spondylosis secondary to original 
injury.  The examiner opined the traumatic arthritis of the 
left shoulder as a direct result of the injury and surgery in 
service.  

Records from Fallon Clinic show injection into the left 
shoulder joint to alleviate pain and symptoms in February 
2001, as well as a follow-up one year later.  The veteran 
reportedly still had shoulder pain, neck pain and symptoms 
such as weakness.  The pain was described by the veteran as 
quite mild in January 2002.

VA treatment records dated in 2000 and 2001, as well as the 
aforementioned visits to the Fallon Clinic, reflect 
complaints of pain in the neck and shoulder.  The assessment 
at Fallon Clinic in January 2002 indicates that the veteran's 
pain was likely related to both the history of rotator cuff 
tears and the cervical spondylosis.  The veteran underwent 
physical therapy at VA where it was noted in April 2001 that 
he made little progress due to persisting pain.

Social Security Administration records received in April 2005 
reflect that the veteran was found disabled by that agency in 
a 1992 decision due to neuropathy related to diabetes, a knee 
injury, hypertension and low back pain.  

The veteran was afforded a VA examination in September 2005 
to determine the current manifestations of his shoulder and 
neck disorders.  The claims folder was reviewed by the 
examiner.  The examiner noted current serious difficulties 
related to diabetes, including necrotic ulcers and vascular 
insufficiency of the left foot.  The veteran was in a 
wheelchair and was nonweightbearing, and wearing a brace for 
the left lower leg and ankle.  He described the shoulder and 
neck as less urgent than these other problems.

The examiner noted the history of injury to the left non-
dominant shoulder in service, as well as the surgery in Korea 
and the complication of the major postoperative brachial 
plexopathy from which the veteran never fully recovered.  He 
noted the veteran worked for many years in a factory but had 
to stop working in 1993.  The left shoulder continued to be 
painful, with loss of mobility and weakened grasp of the left 
hand.  The veteran reported he hardly used the left upper 
extremity at all, even in a supportive fashion.  He required 
help eating and performing grooming and hygiene.  X-rays 
showing advanced arthritis of the left shoulder.  The veteran 
appeared deconditioned and chronically ill.  He was in a 
wheelchair for the entire examination and accompanied by his 
daughter.  The left lower extremity was necrotic.  

There was no cervical list or torticollis.  He was tender in 
the cervical region posteriorly.  Extension was 10 degrees 
and flexion was 40 degrees.  Rotation was right to 40 
degrees, left to 30 degrees, with pain.  Lateral flexion was 
15 degrees right and 20 degrees left.  Repetitive testing was 
appreciated by the veteran to cause increased discomfort and 
fatigue.  

The left shoulder appeared lower than the right shoulder.  A 
scar from the surgery measured 3 inches by 1/2 inch at its 
widest point and was not adherent but was discolored.  The 
left shoulder girdle area was tender.  Range of motion was 70 
degrees forward flexion, 80 degrees abduction, 40 degrees 
internal rotation and 30 degrees external rotation.  Crepitus 
was appreciated.  There was loss of muscle bulk in the left 
forearm and hand, more so along the ulnar distribution.  
Circumference was 1 inch less in the left forearm.  He had 
difficulty stretching his fingers out and grasping with the 
left hand.  Biceps and brachiordialis reflexes were absent, 
triceps reflex was diminished.  The examiner found the 
weakened movement and the excess fatigability to be related 
to the cervical spine and shoulder disorders.  It was also 
felt that the pain the veteran experienced severely limited 
his functional ability.  

In a November 2005 addendum, the examiner stated that the 
veteran's cervical spine had 10 degrees extension, 40 degrees 
flexion, and a total range of motion of 50 degrees.  The 
other cervical spine readings were the same as noted in 
September 2005.  The examiner also noted that the veteran had 
70 degrees forward elevation of the left shoulder compared to 
normal of 180, and internal rotation of 40 compared to normal 
of 90.  These were noted prior to conducting a repetition of 
the motions 3 times.  The examiner opined the veteran could 
not procure and maintain substantial gainful activity due to 
a combination of his mildly advanced degenerative arthritis, 
consequences of left shoulder injury, peripheral 
insufficiency and necrotic ulcers.  

Analysis

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2004).  This is distinguishable from a claim 
for increase, in which the present level of the disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Board notes that the cervical spondylosis 
matter arises from an initial award of service connection, 
whereas the left shoulder claim does not.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The February 2006 rating decision reflects that both the 
veteran's disorders of the left shoulder and cervical spine 
are evaluated in part with consideration of 38 C.F.R. § 
4.71a, Diagnostic Code 5010 based on arthritis contributing 
to the spine and shoulder disorder.  See 38 C.F.R. § 4.27 
(2005)  [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45.  Functional impairment shall also be evaluated on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

A.  Left Shoulder Ratings

VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.124a, 
Diagnostic Code (Code) 8513 provides ratings for paralysis of 
the radicular groups, whereas Code 8713 refers to neuralgia 
of the same area.  

All Radicular Groups
851
3
Paralysis of:
Major
Mino
r

Complete
90
80

Incomplete:

  Severe
70
60

  Moderate    
40
30

  Mild
20
20
861
3
Neuritis
871
3
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613, 8713 (2006)

Other Diagnostic Codes for consideration include:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006)

520
0
Scapulohumeral articulation, ankylosis of:
Major
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2006)

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006)

520
3
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006)

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against the appellant's claim for a rating in excess of 30 
percent for his left shoulder disability at any time prior to 
September 22, 2005.  The preponderance of the evidence is 
against a finding that left shoulder was productive of more 
than moderate incomplete paralysis prior to September 22, 
2005, the date of the VA examination.  None of the medical 
records indicate such a degree of paralysis.  Although there 
was treatment in 2000 and 2001, the veteran did not have any 
ongoing physical therapy or treatment after about January 
2002 to the time of the examination in September 2005.  The 
examination in May 2001 indicates no more than moderate 
incomplete paralysis.  Thus, the record does not support a 
finding of disability sufficient to justify a higher rating 
under Code 8513 or 8713.  

Moreover, as of September 22, 2005, complete paralysis is not 
shown.  The examiner did not indicate that there was complete 
paralysis.  Rather, he noted diminished grip strength, and an 
inability to elicit some, but not all reflexes indicative of 
such paralysis.  Complete paralysis  of the nerve was not 
present.  Thus, the veteran does not meet the schedular 
requirements for an increased rating found at Diagnostic 
Codes 8513 for a rating in excess of 60 percent at any time.  

Since the veteran's principal complaint is that of shoulder 
pain, the Board has given consideration to the application of 
38 C.F.R. §§ 4.40 and 4.45.  See Deluca v. Brown, 8 Vet. App. 
202 (1995).  While this pain is undisputed, there is no 
evidence of functional loss due to pain to a degree which 
would allow the assignment of higher ratings, even with 
consideration of Diagnostic Codes 5200, 5201, 5202, and 5203, 
inasmuch as the left shoulder impairment is not of such 
severity to merit a higher rating under any of the 
appropriate musculoskeletal rating codes.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  This is particularly 
true considering the findings on the 2001 and 2005 
examinations.  Any pain affecting function of the left 
shoulder is not shown to a degree beyond that contemplated by 
the current schedular evaluation assigned to this disability, 
as reflected by the medical findings of record.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule for neurological impairment does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1996).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for his 
left shoulder disability, both before and after September 22, 
2005.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).


B.  Cervical Spine Ratings

Service connection for cervical spondylosis was granted in 
October 2001, with a 10 percent rating assigned under 
Diagnostic Code 5290.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).  However, the regulations for evaluation of 
certain disabilities of the spine were revised, effective on 
September 23, 2002. 67 Fed. Reg. 54345 (August 22, 2002).  
Additional revisions were made to the evaluation criteria for 
disabilities of the spine, as well as re-numbering-effective 
on September 26, 2003.  Either the old or new rating criteria 
may apply, whichever are most favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-00, 7-03.

528
7
Spine, ankylosis of, cervical:

Unfavorable
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287, prior to September 
26, 2003

529
0
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290, prior to September 
26, 2003

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

Thus, under rating criteria in effect prior to September 26, 
2003, the next highest schedular rating for a 20 percent 
rating is for application when the limitation of motion is 
moderate.  Clearly, as the May 2001 examination report 
combined with the treatment records from VA and Fallon Clinic 
show that the cervical spine was no more than mildly limited 
at that time.  The findings are not consistent with moderate 
limitation of motion.  Flexion was full and other motions 
were limited but the combined effect appeared to be mild.  

Effective September 26,2003, the veteran's cervical 
spondylosis may be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 
51,454 (August 27,2003) (codified at 38 C.F.R. § 4.71a).  

The Board notes that the veteran does meet the revised 
criteria as of the date of the examination, as he has 
combined range of motion of 155 degrees.  However, a 30 
percent rating is not warranted, as forward flexion of the 
cervical spine is not limited to 15 degrees or less, and 
there is no favorable ankylosis of the entire cervical spine.  
See General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2005.)  The findings as to the 
forward flexion were confirmed in the November 2005 addendum, 
and there is no finding of cervical ankylosis.  

Thus, applying the facts in this case to the criteria set 
forth above, neither the former nor the latter criteria for 
increased ratings have been met.  The evidence reflects mild 
manifestations of the cervical spine prior to September 22, 
2005, with more moderate symptoms thereafter.  There is no 
basis for an increased rating under either the former and 
revised criteria.

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing all 
pertinent provisions, however, the Board can find no basis on 
which to assign a higher or separate evaluation at any time.

While the Board has also considered whether any additional 
neurologic and orthopedic components of the veteran's 
disability could be assigned separate evaluations without 
violating the rule against pyramiding set forth at 38 C.F.R. 
§ 4.14, the evidence of record shows that, aside from the 
veteran's reduced range of cervical motion, weakness and 
pain, there is no separate functional loss attributable to 
the cervical spine disability.  The Board notes these were 
attributed by the examiner in the addendum to both the left 
soulder injury and the spondylosis.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, the 2001 examination 
report does not reflect significant findings of pain and 
functional loss on repetition.  The findings on examination 
2005 show that range of motion testing established movement 
to the point of pain, and the other DeLuca factors were 
noted.  The examiner opined in 2005 that while the veteran 
does have pain and difficulty with the neck, functional loss 
due to flare ups was factored into the 20 percent rating, as 
they were elicited during repetitive use.  Thus, an 
additional increase in the rating due to functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain is not warranted, either prior to or after September 22, 
2005.

In conclusion, the criteria for an increased initial rating 
in excess of 10 percent prior to September 22, 2005, or in 
excess of 20 percent as of that date, have not been met.  The 
benefit of the doubt rule has been considered and applied 
where appropriate in this matter.  38 U.S.C. § 5107(b)(West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  TDIU prior to September 22, 2005

To establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be impairment so severe that it is impossible to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75- 
91.  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran suffers from the aforementioned service-connected 
disabilities related to his left shoulder and neck.  From 
March 2001, through September 21, 2005, he was rated as 
follows: left shoulder disability, rated as 30 percent 
disabling, cervical spondylosis, rated as 10 percent 
disabling.  His combined service-connected rating was 40 
percent.  Therefore, he did not meet the minimum schedular 
criteria for a TDIU.

As the veteran failed to meet the percentage standards set 
forth in section 4.16(a), the Board must consider whether 
there is evidence to warrant referral for consideration of a 
TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 
4.16(b), for that time period.  The veteran urges that such a 
rating is applicable in his case.  He claims that, primarily, 
his conditions in combination have rendered him disabled for 
many years.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence in this case does not warrant referral of the 
case to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The RO considered such a 
referral as set forth in a December 2001 rating decision, and 
determined that it was not warranted under the present 
circumstances.  The Board agrees as to the time period prior 
to September 22, 2005.

The veteran has a high school education and worked for years 
as noted earlier in this decision.  He last worked in 1993.  
Social Security Administration records have been reviewed, 
and show the veteran was declared disabled due to other 
medical problems.  

The medical evidence tends to suggest that he was not 
prevented by his service-connected left shoulder and cervical 
spine disorders from performing the physical and mental acts 
required by employment, despite his contention regarding the 
difficulty of retaining employment, prior to September 22, 
2005.

Specifically, the veteran was examined for service-connected 
disabilities in May 2001 at which time the disorders were not 
found on physical examination to be of such severity as to 
preclude all normal range of motion as neck flexion was full.  
The examination in May 2001 indicates no more than moderate 
limitations.  Although there was some treatment in 2001, as 
noted at VA and at the Fallon Clinic, the veteran did not 
have any ongoing physical therapy or treatment after about 
January 2002 to the time of the examination on September 22, 
2005.  This suggests he was not having significant problems 
with his service-connected disabilities for that period of 
time.  

Review of the record establishes that there is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation prior to September 22, 2005.  The Board 
appreciates the veteran has at all times relevant had 
significant service-connected and non service-connected 
conditions, and that he perhaps could not have performed 
heavy or even medium level exertional work even prior to 
September 22, 2005.  The veteran's service-connected 
conditions prior to September 22, 2005, may affected his 
abilities to some degree, but there is no evidence that he 
was unable to perform an appreciable level of light physical 
work despite his service-connected conditions or mental acts 
required by employment.  

The Board has considered the veteran's contentions that he 
could not work due to his service-connected disabilities, but 
neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, no medical professional has ever stated the veteran's 
service-connected disabilities precluded his ability to 
maintain employment prior to September 22, 2005.  Even if the 
veteran was unable to engage in prolonged physical activity 
as a result of his service-connected conditions, there was no 
evidence showing that he was unable to sustain gainful 
employment in a sedentary job.  

In this case, there is simply no evidence of unusual or 
exceptional circumstances to warrant referral for extra-
schedular consideration of a total disability rating based on 
the veteran's service-connected disorders.  Most 
significantly, no medical professional has ever indicated 
that the veteran's service-connected disorders rendered him 
unemployable prior to September 22, 2005.

A TDIU is not warranted prior to September 22, 2005, and 
there is no evidence to warrant referral for consideration of 
a TDIU on an extra-schedular basis.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating for service-connected left 
(minor) shoulder disorder, rated as 30 percent disabling 
prior to September 22, 2005, and as 60 percent disabling as 
of September 22, 2005, is denied.  

An increased initial disability rating for service-connected 
cervical spondylosis, rated as 10 percent disabling prior to 
September 22, 2005, and as 20 percent disabling as of 
September 22, 2005, is denied.  

A total disability rating for compensation purposes due to 
individual unemployability prior to September 22, 2005, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


